                          Case 5:20-cv-00019-JPB-JPM Document 37-42 Filed 08/28/20 Page 1 of 1 PageID #: 355

Darrell Williams
                                                                         ‘b~          —F
                                                                                       —                                      —
                                                                                                                                                                                               ~‘
                                                                                                                                                                                  r~.
                                                                                                                                                                                           I
#26008-044                                                                             —                           —            —
Medical reenter for Federal Prisoners
 .0. BoX 4000                                                                  E       ‘           ~‘~‘ft&,”
                                                                                                   ~    R~v1       ~
                                                                                                                                  -.

Springfield, MO 65801
                                                                                                                                                                           4~.
                                                                                                                                                    ---~
                                                                        ‘.,
                                                                       ~TH14’,7                ‘
                                                                                                   ,-          —            ~
                                                                                                                                       ‘sm’   ~/           ‘. ‘            ,s~f
                                                                              ~                                             ~                                                     ~
5:20-cv-19,                                                                   ;            %i%
                                                                  ~
              !IIIIluiuI~i!I~1u1uJ!huuuuui                        —                        ,~
                                                                                           .-
                                                                                                                                          —
                                                                                                                                                                                      F—

                                                                  —                        —
                                                                   F                       —
                                                                  ~ ~                                                                    •.   #11                          .≥~
                                     RE ER/ED                      ~‘ORl~V~-S%          ~
                                                                                           I
                                                                                                                       ——
                                                                                                                       4,   ‘~RE ~V. ~
                                                                                                                                                           I
                                                                                                                                                                       I               S



                                                                                                                                                                           —



                                          AU6282020
                                   U.S DISTRICT COURT-WVND
                                        WHEELING WV 26003



                                                                NORTHERN DISTRICT OF WEST VIRGINIA
                                                             CLERk, UNITED STATES DISTRICT COURT
                                                                                   P.O. BOX 471
                                                               WHEELING, WEST VIRGINI                    26003 0060


                                F—



                                                                                                                                                               ii
                                                                                                                                                                  In
